TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00389-CR
NO. 03-07-00390-CR



Bert Edward Crabtree, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NOS. 5756 & 5757, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on July 9, 2007.  The court
reporter informed the Court that the record would be completed by September 7, 2007.  The record
has not been received.
The court reporter for the 33rd District Court, Stephanie Larsen, is ordered to file the
reporter's record in these causes no later than November 9, 2007.  No further extension of time will
be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered October 10, 2007.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish